DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-5, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zarar et al (hereafter Zarar)(US Pub. 20200159812).

5.	As to claim 1, Zarar discloses an apparatus to facilitate acceleration of matrix multiplication operations ([0014]-[0015] accelerate DNN’s, matrix multiplications), comprising: 
a systolic array including matrix multiplication hardware to perform multiply-add operations on received matrix data comprising data from a plurality of input matrices ([0015] systolic array for matrix multiplications, [0016]-[0017] MAC computations, matrix addition); and 
sparse matrix acceleration hardware to detect zero values in the matrix data and perform one or more optimizations on the matrix data to reduce multiply-add operations to be performed by the matrix multiplication hardware ([0019]-[0022] and [0077]-[0078], power consumption also decreased). 

6.	As to claim 2, Zarar discloses wherein the sparse matrix acceleration hardware detects zeroes within the received matrix data by comparing each matrix value with a zero value ([0058], data value compared to default (zero) value).

7.        As to claims 3 and 18, Zarar discloses 	comprising compression hardware to compress the matrix data ([0004] compression encoded matrix).

As to claims 4 and 19, Zarar discloses compressing the matrix data comprises generating packed matrix data by removing zero values from the matrix data and generating an indicator vector to identify the location of the zero values in the packed matrix data. ([0075]).

9.	As to claims 5 and 20, Zarar discloses wherein the sparse matrix acceleration hardware receives the compressed matrix data and identifies the zero values in the compressed matrix data based on the indicator vector ([0019]-[0020], [0034], and [0048]).




Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

11.	Claim 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarar in view of Arakawa et al (hereafter Arakawa)(US Pub. 2019/0266217). 

12.	As to claims 6 and 14, Zarar does not disclose wherein the sparse matrix acceleration hardware optimizing the matrix data comprises swapping rows in each of a plurality of sub- matrices of a first of the plurality of input matrices to achieve a maximum number of adjacent rows having a predetermined threshold zero values.
However, Arakawa discloses wherein the sparse matrix acceleration hardware optimizing the matrix data comprises swapping rows in each of a plurality of sub- matrices of a first of the plurality of input matrices to achieve a maximum number of adjacent rows having a predetermined threshold zero values ([0044], [0055]-[0056] and [0088] swapping rows and columns).

13.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teaching of Zarar by incorporating the row swapping as in Arkawa, for the benefit of more efficient matrix multiplication processing (Arkawa [0003]-[0007]).

14.	As to claims 7, 8, and 16, the combination of Zarar and Arakawa discloses wherein the sparse matrix acceleration hardware optimizing the matrix data further comprises swapping rows in each of a plurality of sub- matrices of a second of the plurality of input matrices to add to results of a multiplication operation of the first matrix 

15.	As to claims 9-11 and 15, the combination of Zarar and Arakawa discloses wherein the sparse matrix acceleration hardware optimizing the matrix data further comprises performing row adjustments in the first matrix wherein performing the row adjustments comprises shifting all non-zero values of a row having more than the predetermined number of zero values and wherein performing the row adjustments comprises combining adjacent rows having more than the predetermined number of zero values. (Zarar [0069]).

16.	As to claim 12, the combination of Zarar and Arakawa discloses wherein the matrix multiplication hardware comprises a systolic multiplier, including:  91a first set of first in first out (FIFO) buffers to store data in the first input matrix; a second set of FIFO buffers to store data in the second input matrix; a plurality of processing elements (PEs), each coupled to receive data from at least one of the first set of FIFO buffers and at least one of the second set of FIFO buffers; and a plurality of storage elements to locally store intermediate matrix multiplication values (Zarar [0021]-[0023] and [0031]-[0032] including FIFO buffer).

17.	As to claims 13 and 17, the claims are rejected for similar reasons as claim 1 above.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Pat. 8,924,455 – related to a matrix multiplication circuit. The circuit includes a plurality of systolic arrays, a pre-processing circuit, and a post-processing circuit. The pre-processing circuit is configured to receive first and second input matrices, and decompose the first input matrix into a plurality of sub-matrices. The pre-processing circuit inputs each of the plurality of sub-matrices to at least a respective one of the plurality of systolic arrays for multiplication with the second input matrix. The post-processing circuit is configured to combine output of the systolic arrays into a result matrix.

US Pub. 2018/0046901 – related to artificial neural networks, e.g., gated recurrent unit (GRU). In particular, the present technical disclosure relates to how to implement a hardware accelerator for compressed GRU based on an embedded FPGA. Specifically, it proposes an overall design processing method of matrix decoding, matrix-vector multiplication, vector accumulation and activation function. In another aspect, the present technical disclosure proposes an overall hardware design to implement and accelerate the above process. 



US Pub. 2018/0189110 – Related to a compute engine architecture to support data-parallel loops with reduction operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182